        Case 1:18-cv-01375-NONE-SAB Document 38 Filed 09/18/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   CHRISTOPHER ALLAN TOBIN,                             Case No. 1:18-cv-01375-LJO-SAB
12                  Petitioner,                           DEATH PENALTY CASE
13           v.                                           ORDER PROVIDING FURTHER
                                                          SCHEDULING REGARDING
14   RONALD DAVIS, Warden of San Quentin                  OBJECTIONS TO FINDINGS AND
     State Prison,                                        RECOMMENDATIONS
15
                    Respondent.
16

17

18

19          On August 13, 2020, the Court issued Findings and Recommendations on Respondent’s

20 motion to dismiss the petition for writ of habeas corpus filed in this proceeding, on grounds

21 certain of the claims are unexhausted. Therein, the Court provided a schedule for Petitioner to

22 file objections. The Court did not provide a schedule for objections by Respondent, or for

23 responses to objections by either party. Petitioner timely filed objections on September 14,

24 2020.

25          Accordingly, Respondent shall file any objections to the Findings and

26 Recommendations, and any response to Petitioner’s objections, by not later than fourteen (14)
27 days following the filed date of this order. Petitioner shall file any response to Respondent’s

28 objections, if any there be, by not later than fourteen (14) days following service of the
                                                     1
       Case 1:18-cv-01375-NONE-SAB Document 38 Filed 09/18/20 Page 2 of 2


 1 objections.

 2
     IT IS SO ORDERED.
 3

 4 Dated:    September 18, 2020
                                            UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                        2
